Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/24/2022 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112 rejection set forth in the Non-Final Office Action mailed 3/24/2022.
Claim Objections
Claim 5 objected to because of the following informalities:  claim 5 recites the limitation “be guided between the deployed operative position the retracted storage position”. Proper grammar should be added between “the deployed operative position the retracted storage position.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Branko (US 10849456) in view of Kristlbauer (US 9664264).
Regarding claim 1, Brakno teaches a machine for preparing and dispensing a beverage, the machine comprising: an outside housing having one or more outside faces (Col. 8 lines 62-64 outside housing or frame) a user interface device and the user-interface device is movable (Col. 3 lines 40-43 user interface movable), between a deployed operative position and a retracted storage position along a first direction (Col. 3 lines 59-63 movable to a retracted position from a deployed position) the user-interface device (Fig. 1 user interface 17) being configured: to be secured in the deployed operative position and/or the retracted storage position by at least one of a friction force and/or a magnetic force, a clipping arrangement and a locking arrangement and/or to interrupt powering of the machine when in or moved into the retracted storage position (Col. 11 lines 23-28 friction gear arrangement for moving dispensing head which is connected to user interface) but is silent on a second direction that is non-parallel to the first direction.
However, Kristlbauer teaches  a second direction that is non-parallel to the first direction (Col. 8 lines 1-10 a user-interface 70; a push button or a capacitive button or a piezoelectric button Fig. 1 shown to be a downward push, direction of motion of interface 70 taken to be 90 degrees).
Branko and Kristlbauer are considered to be analogous to the claimed invention because they are in the same field of beverage devices. It would have been obvious to have modified Branko to incorporate the teachings of Kristlbauer to have a second direction non-parallel to the first direction in order to be able to have a user interface that is arranged for sensing a user request with the aid of a hand or finger (Kristlbauer Col. 8 lines 1-10).
Regarding claim 2, Branko and Kristlbauer teach the machine of claim 1, and Branko teaches the first direction follows a movement of the user-interface device  generally sinking into and emerging from the outside housing (Col. 13 lines 38-44 moving the dispensing head which is attached to the user interface inwards and outwards from the housing) but is silent on the second direction follows a movement of the user-interface device hiding behind and along one of the one or more outside faces that is adjacent to the user-interface device in the deployed operative position.
 However, Kristlbauer teaches the second direction follows a movement of the user-interface device hiding behind and along one of the one or more outside faces that is adjacent to the user-interface device in the deployed operative position (Col.8 lines 1-10 a user-interface 70; a push button or a capacitive button or a piezoelectric button Fig. 1 taken to be along the outside face).
It would have been obvious to have modified Branko to incorporate the teachings of Kristlbauer to have the second direction be behind and along the housing outside face in order to have a user interface that is arranged for sensing a user request with the aid of a hand or finger (Kristlbauer Col. 8 lines 1-10).
Regarding claim 3, Branko and Kristlbauer teach the machine of claim 1, and Branko teaches the first direction is at a large angle relative to a main outside face of the user-interface device in its deployed operative position (Fig. 3 directions B and C shown generally 90 degrees to outside face) but is silent on the second direction is at a small angle relative to the main outside face of the user-interface device in the deployed operative position.
However, Kristlbauer teaches and the second direction is at a small angle relative to a main outside face of the user-interface device in its deployed operative position (Col. 8 lines 1-10 a user-interface 70; a push button or a capacitive button or a piezoelectric button Fig. 1 shown to be a downward push, direction of motion of interface 70 taken to be 90 degrees, which is small relative to the main outside of the device)
It would have been obvious to have modified Branko to incorporate the teachings of Kristlbauer to have the second direction is at a small angle relative to a main outside face of the user-interface device in order to have a user interface that is arranged for sensing a user request with the aid of a hand or finger (Kristlbauer Col. 8 lines 1-10).
Regarding claim 5, Branko and Kristlbauer teach the machine of claim 1, but are silent on wherein the user-interface device is configured to be guided between the deployed operative position the retracted storage position (Col. 3 lines 59-63 user-interface movable to a retracted position from a deployed position) but is silent on a cam-follower and cam arrangement.
However, Kristlbauer teaches a cam-follower and cam arrangement (cam 34 and cam-follower arrangement 525 for translational displacement 30).
It would have been obvious to have modified Branko to incorporate the teachings of Kristlbauer to have a cam and cam-follower device to retract and deploy the user interface in order to move the device from the transfer position into a processing position based on user input (Col. 8 lines 1-10).
Regarding claim 7, Branko and Kristlbauer teach the machine of claim 1, and Branko teaches wherein the user-interface device is coupled to a further machine part that is movable between an operative position and a storage position together with the user-interface device (Col. 4 lines 48-53 user interface linked to the movement of the dispensing head, between deployed and retracted positions).
Regarding claim 8, Branko and Kristlbauer teach the machine of claim 7, and Branko teaches wherein the further machine part is a dispensing head with a beverage outlet (Fig. 1 outlet 21 attached to dispensing head 20) wherein the operative dispensing position of the dispensing head positions (Col. 13 lines 38-44 moving the dispensing head ) the beverage the outlet above a dispensing surface for positioning a user-cup or user-mug (Fig. 4 outlet 1 above recipient placement location 30).
Regarding claim 9, Branko and Kristlbauer teach the machine of claim 7, and Branko teaches wherein the further machine part comprises an ingredient holder (capsule loader 41).
Regarding claim 10, Branko and Kristlbauer teach the machine of claim 9, and Branko teaches wherein the ingredient holder forms a seat of a processing unit of the machine, wherein the processing unit has a first module and a second module that are movable relatively to each other by an actuator between (Col 13 lines 30-36 first part 11’ and second part” movable): a distant configuration configured for inserting an ingredientinto the seat and/or removing from the seat; and a proximate configuration configured for processing the ingredient in the seat (Col. 13 lines 35-42 first part and second part movable between a mixing position and a transfer position), the actuator comprising at least one of: an automatic actuator; and a user-handle (Col. 11 lines 36-40 first and second part moved using connection actuator controlled by control unit).
Regarding claim 15, Branko and Kristlbauer teach the machine of claim 1, and Branko teaches comprising a stationary placement member configured for placing the machine onto an external support surface (Fig. 1 machine 1 has main body 10 on a surface).
Regarding claim 17, Branko and Kristlbauer teach the machine of claim 2, and Branko teaches wherein the movement of the movement of the second direction is in the range of 0 to 45 degrees (Col. 3 lines 59-63 movable to a retracted position from a deployed position, taken to be 0 degrees) but is silent on the first direction is in the range of 45 to 90 degrees.
However, Kristlbauer teaches the first direction is in the range of 45 to 90 degrees (Col. 8 lines 1-10 a user-interface 70; a push button or a capacitive button or a piezoelectric button Fig. 1 shown to be a downward push, direction of motion of interface 70 taken to be 90 degrees).
 It would have been obvious to have modified Branko to incorporate the teachings of Kristlbauer to have a second direction of the user interface be 45 to 90 degrees in order to be able to have a user interface that is arranged for sensing a user request with the aid of a hand or finger (Kristlbauer Col. 8 lines 1-10).

Claims 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Branko (US 10849456) and Kristlbauer (US 9664264) as applied to claim 1 above, and further in view of Ozanne (US 8146485).
Regarding claim 4, Branko and Kristlbauer teach the machine of claim 1, but are silent on wherein the user-interface device in the deployed operative position has a main outside face that is generally flush with the housing outside face adjacent to the user-interface device.
However, Ozanne teaches wherein the user-interface device in the deployed operative position has a main outside face that is generally flush with the housing outside face adjacent to the user-interface device (Col. 4 lines 9-15 user interface being control button 9, Fig. 9 shown flush with outside face of housing).
Branko, Kristlbauer, and Ozanne are considered to be analogous to the claimed invention because they are in the same field of beverage devices. It would have been obvious to have modified Branko and Kristlbauer  to incorporate the teachings of Ozanne to have a user interface generally flush with the housing face in order to let the user interface functionally connect to the control circuity to control the water pump and heating means in response to user input (Ozanne Col. 4 lines 10-15).
Regarding claim 11, Branko and Kristlbauer  teach the machine of claim 1, but are silent on comprising a power supply arrangement comprising a connector to an external power supply.
However, Ozanne teaches comprising a power supply arrangement comprising a connector to an external power supply (Col. 2 lines 65-67, Col. 3 lines 1-4 module with connector for secletively connecting to external power supply).
It would have been obvious to have modified Branko and Kristlbauer  to incorporate the teachings of Ozanne to have a connector to an external power supply in order to have a connector and elternal power supply in order offer additional function by offering one or more additional electronic power resources (Col. 2 lines 55-60).
Regarding claim 12, Branko and Kristlbauer  teach the machine of claim 1, but are silent on comprising a docking station and a module disconnectably connected.
However, Ozanne teaches comprising a docking station (docking station 2) and a module disconnectably connected (Col. 1 lines 37-42 module adapted to be selectively disconnected with respect to docking station).
It would have been obvious to have modified Branko and Kristlbauer  to incorporate the teachings of Ozanne to have a docking station and a module disconnectably connected in order to offer additional function by offering one or more additional electronic resources (Col. 1 lines 40-45).

Claim 6 is under 35 U.S.C. 103 as being unpatentable over Branko (US 10849456) and Kristlbauer (US 9664264) as applied to claim 5 above, and further in view of Chen (US 20050172821).
Regarding claim 6, Branko and Kristlbauer  teach the machine of claim 5 and Branko teaches when the user-interface device is moved from the deployed operative position to the retracted storage position, the user interface device has a front edge that is lowered and displaced underneath the outside housing while (Fig. 1 front edge of user interface 17 shown below the outside housing 10) but is silent on wherein the user-interface device is associated with a pair of cams having different, sequentially off-set, profiles such that a rear edge of the user-interface device, uncovered by the outside housing, remains above the front edge during a part of a movement of the user-interface device between the deployed operative position and the retracted storage position. 
Kristlbauer teaches a rear edge of the user-interface device, uncovered by the outside housing, remains above the front edge  during a part of a movement of the user-interface device between the operative and the storage positions (Fig. 1 a user-interface 70 shown to have rear edge uncovered by housing).
It would have been obvious to have modified Branko to incorporate the teachings of Kristlbauer to have the rear edge of the user interface uncovered by the housing in order to have a user interface that is arranged for sensing a user request with the aid of a hand or finger (Kristlbauer Col. 8 lines 1-10).
However, Chen teaches wherein the user-interface device is associated with a pair of cams having different, sequentially off-set, profiles ([0015] plurality of cams). 
Branko, Kristlbauer, and Chen are considered to be analogous to the claimed invention because they are in the same field of beverage devices. It would have been obvious to have modified Branko and Kristlbauer to incorporate the teachings of Chen to have a pair of cams in order to provide a locking mechanism for the beverage maker (Chen [0015]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Branko (US 10849456) and Kristlbauer (US 9664264) as applied to claim 1 above, and further in view of Winkler (US 20110185906).
Regarding claim 13, Branko and Kristlbauer teach the machine of claim 1, and Branko teaches an orientation for preparing the beverage in a liquid circuit and delivering the beverage via a beverage outlet to a beverage dispensing surface (Fig. 1 outlet 21), but is silent on a movable placement member for placing the machine onto an external support surface in the movable placement member having a deployed placement position configured for increasing a stability and/or safely placing such machine, and a retracted rest position within the outside housing or collapsed against the outside housing configured for reducing a size of such machine, to displace it; and/or provide a configuration suitable for placing the module onto a docking station of such machine and connecting the module to the docking station.
However, Winkler teaches a movable placement member for placing the machine, onto an external support surface in the movable placement member having ([0040] plurality of feet 30) : a deployed placement position for increasing a stability and/or safely placing such machine ([0040] plurality of feet to help brewing machine when placed on a support surface); and a retracted rest position within the outside housing or collapsed against the outside housing ([0040] feet are height adjustable, Fig. 2 feet shown against housing), for: reducing a size of such machine, to displace it; and/or provide a configuration suitable for placing the module onto a docking station of such machine and connecting the module to the docking station ([0040] plurality of feet are height adjustable, suitable for displacement).
Branko, Kristlbauer, and Winkler are considered to be analogous to the claimed invention because they are in the same field of beverage devices. It would have been obvious to have modified Branko and Agon to incorporate the teachings of Winkler to have a moveable placement member with a  deployed and retracted position that is suitable for displacement and increasing stability in order to help level the brewing machine when place on a support surface and to help grip the support surface if desired (Winkler [0040]).
Regarding claim 14, Branko, Kristlbauer, and Winkler teach the machine of claim 13, but Branko and Kristlbauer are silent on wherein in the orientation: the placement member in the deployed placement position extends laterally beyond a housing outside face that extends upright above the placement member; and/or the machine comprises
However, Winkler teaches in the orientation: the movable placement member in the deployed placement position extends laterally beyond a housing outside face that extends upright above the movable placement member; and/or the machine comprises an overall height extending from a bottom end of the deployed placement member to a top end of the machine; and an overall distance spacing a housing outside face extending upright above the movable placement member and a facing housing outside face, such that a ratio of the overall height to the overall distance is of at least 1.3 ([0040] plurality of feet 30, height adjustable, able to be adjusted to the desire ratio).
It would have been obvious to have modified Branko and Kristlbauer to incorporate the teachings of Winkler to have an overall height extending from a bottom end of the deployed placement member to a top end of such machine; and an overall distance spacing a housing outside face extending upright above the placement member and a facing housing outside face, such that a ratio of the overall height/overall distance is of at least 1.3 in order to have the height of the vessel be accommodating for various sizes of vessels to reduce splashing of the beverage being dispensed (Winkler [0005]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Branko (US 10849456) and Kristlbauer (US 9664264) as applied to claim 1 above, and further in view of Agon (US 9661950).
Regarding claim 16, Branko and Kristlbauer teach the machine of claim 13, but are silent on wherein the user interface device is movable along a third direction that is non parallel to the first direction and/or the second direction.
However, Agon teaches the user interface device is movable along a third direction that is non parallel to the first direction and/or the second direction (Col. 8 lines 55-67 user interface 20a, for receiving user input, on drive portion, Fig. 2 drive portion 12 shown to move at an angle that is not parallel to either first or second direction previously mentioned).
It would have been obvious to have modified Branko and Kristlbauer to incorporate the teachings of Agon to have the user interface move in a third direction in order to have a position in which the user interface is deactivated to prevent the circulating of liquid when the machine is not read (Agon Col. 5 lines 5-10).

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments that the previously cited reference, Agon (US 20130247772) taught a different user interface than Branko, so they would not have been obvious to combine, the previously cited reference Kristlbauer is used to overcome the argument. The user interface of Kristlbauer performs the same function as Branko, allowing for user input to be recorded, so would be obvious to combine.
Regarding the applicant’s arguments that the previously cited references do not teach the newly amended claims, the newly cited reference, Agon (US 9661950), is used to overcome the limitations. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        9/7/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761